Buser, J.,
concurring. I concur in the holding and the rationale in support of this decision. Our panel was correct to suggest that the precedent enunciated in Miller-El v. Dretke, 545 U.S. 231, 251-52, 162 L. Ed. 2d 196, 125 S. Ct. 2317 (2005), should guide the district court’s deliberations on remand. I write separately, however, because I would have refrained from analyzing the third step of the Batson v. Kentucky, 476 U.S. 79, 90 L. Ed. 2d 69, 106 S. Ct. 1712 (1986), test as it relates to these two peremptory challenges prior to the district court’s consideration and ruling on remand.